 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                            No. 2:19-cr-00107-KJM
12                             Plaintiff,                 ORDER
13           v.
14
     Ronald Yandell, et al.,
15
                               Defendants.
16

17          The court has reviewed the parties’ responses to the minute order at ECF No. 777, which

18   concerns the government’s motion for certain defendants to appear by videoconference at some

19   proceedings, see Mot., ECF No. 144; Corbett Resp., ECF No. 780; Gov’t Resp., ECF No. 786.
20          All parties should come prepared to discuss deadlines, an evidentiary hearing, and other

21   matters related to the government’s motion in the July 14, 2021 status conference.

22          The government’s request for leave to supplement its briefing is granted. The government

23   must file any supplement to its motion by June 16, 2021. Defense responses to the government’s

24   supplemental filing must be filed by June 30, 2021. The government may reply by July 7, 2021.

25          IT IS SO ORDERED.

26   DATED: June 1, 2021.




                                                    1
